Exhibit 10.51

SEVENTH AMENDMENT TO LEASE

This SEVENTH AMENDMENT TO LEASE ("Sixth Amendment") is made and entered into as
of July 11, 2019, by and between BRITANNIA POINTE GRAND LIMITED PARTNERSHIP, a
Delaware limited partnership ("Landlord"), and CYTOKINETICS, INC., a Delaware
corporation ("Tenant").

R E C I T A L S :

A.Landlord and Tenant (as successor in interest to MetaXen, LLC and Exelixis,
Inc.) entered into that certain Build to Suit Lease dated May 27, 1997 (the
"Original Lease"), as amended by that certain First Amendment to Lease dated
April 13, 1998 (the "First Amendment"), that certain Second Amendment to Lease
dated July 11, 1999 (the "Second Amendment"), that certain Third Amendment to
Lease dated December 10, 2010 (the "Third Amendment"), that certain Fourth
Amendment to Build to Suit Lease dated March 1, 2016 (the "Fourth Amendment"),
that certain Fifth Amendment to Lease dated December 18, 2017 (the "Fifth
Amendment") and that certain Sixth Amendment to Lease dated June 25, 2019 (the
"Fifth Amendment") (the Original Lease as so amended shall be collectively
referred to herein as the "Lease"), whereby Tenant leases approximately 81,587
rentable square feet of space (the "Existing Premises") consisting of (i) 50,195
rentable square feet of space comprised of the entire 2-story building (the "280
Building") located at 280 East Grand Avenue, South San Francisco, California
94080, which Building is located in that certain office project currently known
as "Britannia Pointe Grand Business Park" (the "Center"), and (ii) 31,392
rentable square feet of space in the building located at 256 East Grand Avenue,
South San Francisco, California (the "256 Building") located in the Center.

B.Tenant desires to expand the Existing Premises to include that certain space
consisting of approximately 9,530 rentable square feet of space commonly known
as Suite 26 in the building (the "250 Building") located in the Center at 250
East Grand Avenue, South San Francisco, California 94080 (the "Expansion
Premises"), as delineated on Exhibit A attached hereto and made a part hereof,
and to make other modifications to the Lease, and in connection therewith,
Landlord and Tenant desire to amend the Lease as hereinafter provided.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1.Capitalized Terms. All capitalized terms when used herein shall have the same
meaning as is given such terms in the Lease unless expressly superseded by the
terms of this Sixth Amendment.

2.Modification of Premises. Effective as of January 1, 2020 (the "Expansion
Commencement Date"), Tenant shall lease from Landlord and Landlord shall lease
to Tenant the Expansion Premises. Consequently, effective upon the Expansion
Commencement Date, the Existing Premises shall be increased to include the
Expansion Premises. Landlord and Tenant hereby acknowledge that such addition of
the Expansion Premises to the Existing Premises shall, effective as of the
Expansion Commencement Date, increase the size of the Premises to approximately
91,117 rentable square feet. The Existing Premises and the Expansion Premises
may hereinafter collectively be referred to as the "Premises."

[Sixth Amendment]

[Cytokinetics, Inc.]

--------------------------------------------------------------------------------

 

3.Expansion Term. The term of Tenant's lease of the Expansion Premises (the
"Expansion Term") shall commence on the Expansion Commencement Date and shall
expire on March 31, 2023, unless sooner terminated as provided in the Lease, as
hereby amended. Notwithstanding the foregoing, the term of Tenant's lease of the
Existing Premises shall remain as set forth in the Lease

4.Minimum Rental.

4.1.Existing Premises. Notwithstanding any contrary provision contained in the
Lease, as hereby amended, Tenant shall continue to pay minimum rental for the
Existing Premises in accordance with the terms of the Lease.

4.2.Expansion Premises. Commencing on the Expansion Commencement Date and
continuing throughout the Expansion Term, Tenant shall pay to Landlord minimum
rental for the Expansion Premises as follows:

 

Period During

Expansion Term

Annual Minimum

Rental

Monthly Minimum

Rental

Approximate Monthly

Rental Rate per

Rentable Square Foot

 

 

 

 

January 1, 2020 –

 

 

 

December 31, 2020

$394,542.00

$32,878.50

$3.45

 

 

 

 

January 1, 2021 –

 

 

 

December 31, 2021

$408,350.97

$34,029.25

$3.57

 

 

 

 

January 1, 2022 –

 

 

 

December 31, 2022

$422,643.25

$35,220.27

$3.70

 

 

 

 

January 1, 2023 –

 

 

 

March 31, 2023

$437,435.77

$36,452.98

$3.83

 

On or before the Expansion Commencement Date, Tenant shall pay to Landlord the
minimum rental payable for the Expansion Premises for the first full month of
the Expansion Term.

5.Tenant's Operating Costs Share of Operating Expenses.

5.1.Existing Premises. Notwithstanding any contrary provision contained in the
Lease, as hereby amended, Tenant shall continue to pay Tenant's Operating Costs
Share of Operating Expenses in connection with the Existing Premises in
accordance with the terms of the Lease.

5.2.Expansion Premises. Notwithstanding any contrary provision contained in the
Lease, as hereby amended, commencing on the Expansion Commencement Date, Tenant
shall pay Tenant's Operating Costs Share of Operating Expenses in connection
with the Premises in accordance with the terms of the Lease, provided that with
respect to the Expansion Premises, Tenant's Operating Costs Share shall equal
21.06% of the 250 Building.

[Sixth Amendment]

[Cytokinetics, Inc.]

--------------------------------------------------------------------------------

 

6.Condition of Expansion Premises. Landlord shall not be obligated to provide or
pay for any improvement work or services related to the improvement of the
Expansion Premises, and Tenant shall accept the Expansion Premises in its
presently existing, "as-is" condition.

7.Broker. Landlord and Tenant hereby warrant to each other that they have had no
dealings with any real estate broker or agent in connection with the negotiation
of this Sixth Amendment other than CBRE, Inc. and Kidder Mathews (the
"Brokers"), and that they know of no other real estate broker or agent who is
entitled to a commission in connection with this Sixth Amendment. Each party
agrees to indemnify and defend the other party against and hold the other party
harmless from and against any and all claims, demands, losses, liabilities,
lawsuits, judgments, and costs and expenses (including, without limitation,
reasonable attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent, occurring by, through, or under the
indemnifying party, other than the Brokers. The terms of this Section 7 shall
survive the expiration or earlier termination of the term of the Lease, as
hereby amended.

8.Parking. Effective as of the Expansion Commencement Date and continuing
throughout the Expansion Term, Tenant shall be entitled to rent up to
twenty-five (25) unreserved parking passes in connection with Tenant's lease of
the Expansion Premises (the "Expansion Parking Passes"), which Expansion Parking
Passes will be governed by the terms of the Lease.

9.Security Deposit. Notwithstanding anything in the Lease to the contrary, the
Security Deposit held by Landlord pursuant to the Lease, as amended hereby,
shall equal $130,950.96. Landlord and Tenant acknowledge that, in accordance
with the Lease, Tenant has previously delivered the sum of $58,045.00 (the
"Existing Security Deposit") to Landlord as security for the faithful
performance by Tenant of the terms, covenants and conditions of the Lease.
Concurrently with Tenant's execution of this Sixth Amendment, Tenant shall
deposit with Landlord an amount equal to $72,905.96 to be held by Landlord as a
part of the Security Deposit. To the extent that the total amount held by
Landlord at any time as security for the Lease, as hereby amended, is less than
$130,950.96, Tenant shall pay the difference to Landlord within ten (10) days
following Tenant's receipt of notice thereof from Landlord.

10.Statutory Disclosure and Related Terms. For purposes of Section 1938 of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Center, the 250 Building, the 256 Building, the 280
Building and Premises have not undergone inspection by a Certified Access
Specialist (CASp).

11. No Further Modification. Except as set forth in this Seventh Amendment, all
of the terms and provisions of the Lease shall apply with respect to the
Expansion Premises and shall remain unmodified and in full force and effect.

[Sixth Amendment]

[Cytokinetics, Inc.]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Seventh Amendment has been executed as of the day and
year first above written.

 

 

"LANDLORD"

 

BRITANNIA POINTE GRAND LIMITED

PARTNERSHIP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

 

By:     

/s/ Scott Bohn                        

 

 

 

Name:

Scott Bohn                             

 

 

 

Its:

Senior Vice President

 

 

 

 

"TENANT"

 

CYTOKINETICS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:     

/s/ Ching Jaw                                  

 

 

 

Name:

Ching Jaw                                     

 

 

 

Its:

Chief Financial Officer

 

 

 

 

 

[Sixth Amendment]

[Cytokinetics, Inc.]